Cart, J. This is an action of assumpsit by the appellee to recover back money paid by him to the appellants on Board of Trade dealings. The merits of the case are not before ns; the only complaint is that when the appellee called Clingman as a witness, the appellants were not permitted to cross-examine him by leading questions. Why he could not tell all he knew about the business without suggestion from counsel, does not appear, and the only cross-question not allowed because leading, shown by the abstract, is, “When Mr. Irvine, the plaintiff, would give you an order to buy or sell 10,000 bushels of grain, you would sell it to him or buy it for him, would you?” Ho defense of such a question can be made. Even with an impartial witness, under cross-examination, the words can not be put into the mouth of the witness to echo back again. 2 Taylor, Ev., 1223; 2 Ph., Ev., C. & H. notes, 910, side p. The judgment is affirmed. Judgment affirmed.